 Case 2:18-cr-00293-DRH-AYS Document 47 Filed 06/04/20 Page 1 of 36 PageID #: 78



                                DOAR RIECK KALEY & MACK
                                          ATTORNEYS AT LAW



JOHN DOAR (1921-2014)                                                                 ASTOR BUILDING
JOHN F. KALEY                                                                           7TH FLOOR
WALTER MACK
                                                                                    217 BROADWAY
   OF COUNSEL                                                                   NEW YORK, N.Y. 10007-2911
JOHN JACOB RIECK, JR.
                                                                                  TELEPHONE: (212) 619·3730
JAMES J. WASSERMAN
DAVID RIVERA                                                                      FACSIMILE: (212) 962-5037
                                                                                    e-mail: firm@doarlaw.com
MICHAEL MINNEFOR
                                                                                    website:www.doarlaw.com



                                                                       June 4, 2020



  Via ECF Filing
  Hon. Denis R. Hurley
  United States District Judge
  United States District Court
   for the Eastern District of New York
  100 Federal Plaza
  Central Islip, NY 11722

                         Re:    United States v. Enrique Diaz-Salmeron
                                18 Cr. 293 (DRH)

  Dear Judge Hurley:

         I represent the defendant Enrique Diaz-Salmeron in this matter. Mr. Diaz-Salmeron
  presently is scheduled for sentencing on Monday, June 22, 2020. I respectfully make this
  submission for the Court’s consideration in sentencing.

          I do not intend to repeat herein the well-known legal principals and factors which a Court
  must consider at sentencing. Suffice it to say that the Guidelines are advisory, that the Court
  must consider the factors enumerated in 18 U.S.C. § 3553(a), and impose a sentence “sufficient,
  but not greater than necessary” to satisfy the statutory aims of sentencing. Of course, sentencing
  must be individualized for each defendant. And “[w]hile there are many competing
  considerations in every sentencing decision, a sentencing judge must have some understanding
  of the diverse frailties of humankind[,] . . . what it is like to be in trouble and in pain.” United
  States v. Singh, 877 F.3d 107, 121 (2d Cir. 2017).
Case 2:18-cr-00293-DRH-AYS Document 47 Filed 06/04/20 Page 2 of 36 PageID #: 79
 Hon. Denis R. Hurley                            2                                    June 4, 2020


        1. Mr. Diaz-Salmeron’s present circumstances.

         In this case, the defendant respectfully requests a sentence of time served in
 consideration of the length of time he already has been held in Federal custody. While the
 defendant contends that his federal time should begin to run from June 7, 2018 and Probation
 argues that it should begin to run from June 27, 2018, the reality is that whichever of these two
 dates is selected as the start date, Mr. Diaz-Salmeron basically already has served a Guidelines
 sentence, even as calculated by Probation in the PSR. The PSR places Mr. Diaz-Salmeron in an
 advisory sentencing range of 24-30 months incarceration based on an Adjusted Offense Level of
 13 (after reduction for acceptance of responsibility) and in Criminal History Category IV). By
 the time of his sentencing on June 22, 2020, Mr. Diaz-Salmeron will have been in federal
 custody on this case (as calculated by Probation) for just 5 days short of 24 full months, already
 the low end of the Guidelines range calculated by Probation and not allowing for any standard
 “good time” credit. Extrapolating what would be standard “good time” credits, a sentence of 29
 months (one at just about the high end of the Guidelines range determined by Probation to be
 applicable in this case) roughly equates to a time in custody of about 24 months. Further, after
 Mr. Diaz-Salmeron completes any sentence in this case, he likely will be held in ICE custody (an
 ICE detainer has been lodged against the defendant) for an additional period of time in custody
 until he is removed from the United States and returned to El Salvador, his country of origin.
 This is a sentence more than adequate for this defendant at this time.

        2. Mr. Diaz-Salmeron’s Future.

         Mr. Diaz-Salmeron’s future is known in some regard and in others it is unknown. As
 noted above, upon completion of his sentence he will be removed from the United States and
 returned to El Salvador. That is what is known. Once back in El Salvador, he again will have to
 deal with the gangs, which was the reason why he left El Salvador in the first place many years
 ago for the United States and why he returned after being removed previously. That is the
 unknown. It is well known by those of us who play roles in the criminal justice process, based in
 part on the Government’s own funded studies,1 that these gangs are vicious, retaliatory and take
 their notions of justice into their own hands. Life back in El Salvador will not be easy for Mr.
 Diaz-Salmeron. Prior to fleeing El Salvador at the age of 16, the gangs were trying to recruit
 him and had assaulted him requiring medical assistance. He will do his best to avoid them again.
 He also will be leaving behind on Long Island a wife, who is suffering from breast cancer, and
 their two children. That may be an even greater pain for him.

        3. Mr. Diaz-Salmeron’s prior life.

         Mr. Diaz-Salmeron’s life has not been an easy one. He was raised solely by his mother.
 His parents separated when he was about one year old. His father left the family and emigrated
 to the United States and during the time that his father remained in the U.S. Enrique had no

 1
   See MS 13 in the Americas: How the World’s Most Notorious Gang Defies Logic, Resists
 Destruction, Insight Crime: Investigation and Analysis of Organized Crime; American
 University, Center for Latin American and Latino Studies (February, 2018)
 <https://www.justice.gov/eoir/page/file/11043576/download>
Case 2:18-cr-00293-DRH-AYS Document 47 Filed 06/04/20 Page 3 of 36 PageID #: 80
 Hon. Denis R. Hurley                            3                                    June 4, 2020


 contact with him. His father did send some money back to the family but it was not nearly
 enough. Enrique left school during the first grade and began working on a farm at the age of
 seven to help support the family. His mother worked in a restaurant. Enrique’s father returned
 to El Salvador when Enrique was thirteen but his father did not reunite with the family and, hurt
 badly by his father’s abandonment of the family, Enrique had no contact with him and did not
 allow his father back into his life. As Enrique explained to Probation, he needed his father when
 he “was small” and his father was “not there for him.” Enrique’s father now resides in El
 Salvador but Enrique has not had contact with him for several years. Without his father’s
 presence, Enrique fled to the United States at the age of sixteen because “things were ugly” in
 his country. The gangs tried to recruit him and when he refused to join the gangs assaulted him
 and cut him.

          Here in the United States, Mr. Diaz-Salmeron worked steadily for a company installing
 pools on Long Island, most recently from 2013 until his incarceration by the State in 2016. Prior
 to that, he had worked in El Salvador driving a bus for a number of years (after his deportation).
 And prior to that from about 2000 to 2005 he worked for a food company in Hauppauge, and
 then for a different pool installation company.

        Prior to his deportation back to El Salvador in 2005, he had been in a relationship with a
 woman. Together they had two children (now ages 19 and 16), however, their relationship
 ended when Mr. Diaz-Salmeron was deported in 2005. In 2014, Enrique married his current
 wife and, as noted above, they have two children. As confirmed by documents provided to the
 Probation Officer, his wife has been diagnosed with advanced breast cancer and is staying with
 family members.

        4. The 3553(a) factors.

          Of course, no discussion of sentencing would be complete without some comment upon
 the factors set forth in 18 U.S.C. § 3553(a), which the Court must consider in carrying out the
 mandate that a Court should impose a sentence “sufficient, but not greater than necessary” in a
 given case. Granted the offense conduct to which Mr. Diaz-Salmeron pleaded guilty is serious
 as are most federal offenses. His unlawful re-entry into the United States, however, not by way
 of justification but rather only by way of explanation, was to avoid the gangs and violence in his
 home country. The Sentencing Recommendation to the PSR calls him a predator. That is hardly
 the case. Two misdemeanor sexual misconduct cases twelve years apart hardly is the criminal
 history of a predator. Nor should Mr. Diaz-Salmeron’s failure to register as a sex-offender cause
 an enhancement to his sentence or the basis for an above-Guidelines sentence in this case. First,
 because of his immediate removal after his conviction, he was unable to register as required.
 Second, having returned to the United States illegally to avoid the gang violence in El Salvador,
 his failure to register, which would have alerted ICE to his presence in the United States, while
 not legally justifiable has an explanation that was understandable given the predicament
 confronting Mr. Diaz-Salmeron when he returned illegally to the United States. Third, Mr.
 Diaz-Salmeron pleaded guilty to failure to register as a sex offender and was punished for that
 offense in State Court and his Guidelines calculations in this case have been increased because
 of the addition of Criminal History points as a result of that same failure-to-register offense.
Case 2:18-cr-00293-DRH-AYS Document 47 Filed 06/04/20 Page 4 of 36 PageID #: 81
 Hon. Denis R. Hurley                             4                                     June 4, 2020


         As for Mr. Diaz-Salmeron, the human being, he does have some good qualities. He is a
 hard worker; he is dedicated to his wife and children and he has supported them to the best of his
 ability. He has been a good husband and father. Letters of support from members of Mr. Diaz-
 Salmeron are annexed hereto as Exhibit “1.” Further, while incarcerated at the MDC, Mr. Diaz-
 Salmeron worked in the kitchen and was described in his Work Performance Rating as a
 “valuable asset” to the kitchen. His performance ratings were all “outstanding” and he was
 recommended for “bonus pay.” A copy of Mr. Diaz-Salmeron’s Work Performance Rating is
 annexed hereto as Exhibit “2.”

         Regarding the Sentencing Guidelines, we recognize that the Court must “consider” them
 but the impact of the Guidelines is greatly diminished here by the fact that Mr. Diaz-Salmeron
 already has served a period of incarceration within the sentencing Guidelines range determined
 by Probation to be applicable in this case. For purposes of this submission we take issue with
 one Guidelines issue set forth in the PSR but note again that the defendant already has served a
 Guidelines sentence irrespective of how the Court resolves our Guidelines objection.

         The PSR places Mr. Diaz-Salmeron at an Offense Level “13” and in Criminal History
 Category IV with an advisory sentencing Guidelines range of 24-30 months. We take no issue
 with the Offense Level calculated by Probation. Our issue is with the calculation of the
 defendant’s criminal history points. The PSR calculates that the defendant has 9 criminal history
 points. Although it does not affect the ultimate placement of the defendant in Criminal History
 Category IV, we think that the defendant only should have 7 criminal history points. As such we
 object to the two criminal history points assessed in PSR ¶ 30.

         In the view of Probation, the defendant committed the instant offense of conviction while
 serving a period of 6 years probation stemming from his November 17, 2004 misdemeanor
 conviction noted at PSR ¶ 26. Our point is that the six-year period of probation expired by its
 terms in November, 2010 and the instant offense conviction did not occur until “on or about”
 September 6, 2015 when the defendant “was found” in the United States without the consent of
 the Secretary of Homeland Security as charged in the Indictment. Probation’s response in the
 Addendum to the PSR is that the offense occurred when the defendant re-entered illegally in
 June 2010 based on a statement allegedly made by the defendant to an Immigration officer in
 January, 2017. Even assuming that this statement was made by the defendant, that is insufficient
 to support the two-point assessment. That is because the offense of conviction as charged was
 premised on the “was found” version of the illegal re-entry offense and not on the actual date of
 re-entry. Further, had the Government in 2018 charged an offense occurring in June, 2010, that
 offense would have been barred by the five-years statute of limitations applicable to this offense.
 By charging the “was found” version of the offense, the Government sidestepped permissibly the
 5-year statute of limitations otherwise applicable.2 But that does not mean that the 6-year period
 of probation had not expired. It had because under the charge of this case Mr. Diaz-Salmeron
 committed the offense when he was “found” in the United States and not when he may have
 entered.



 2
   The offense of illegal re-entry is governed by the five-year statute of limitations for non-
 capital offenses set forth in 18 U.S.C. § 3282(a).
Case 2:18-cr-00293-DRH-AYS Document 47 Filed 06/04/20 Page 5 of 36 PageID #: 82
 Hon. Denis R. Hurley                             5                                     June 4, 2020


        Our point simply is that the period of probation expired in November, 2010, the offense
 charged occurred in September 2015 and was not committed while the defendant was under a
 criminal justice sentence as set forth in PSR ¶ 30. As noted, whether the defendant has 9
 criminal history points or 7, he remains in CHC IV.

         In its Sentencing Recommendation, Probation suggests that Mr. Diaz-Salmeron’s
 criminal history category (IV) may underrepresent his history and that an above-Guidelines
 sentence of 36 months is appropriate. We disagree. First, it is important to note that Mr. Diaz-
 Salmeron’s conviction in this case is for illegal re-entry and any need to protect the public as
 suggested by Probation fails to take into account the fact that Mr. Diaz-Salmeron will be
 removed from the United States upon completion of his sentence. Second, Mr. Diaz-Salmeron
 already has been punished in the State Courts for those prior offenses and is being punished here
 because of the increase in his criminal history points which those prior State convictions bring
 about. He should not be punished yet further for those offenses in this Court by piggy-backing
 onto this illegal re-entry offense of conviction additional above Guidelines prison time for two
 prior sexual misconduct misdemeanor offenses and the failure-to-register offense, all adequately
 dealt with by the State Courts.3 There simply is no need for this Court to impose an above-
 Guidelines sentence. Third, any issues of incapacitation and community safety, if needed, will
 be satisfied by Mr. Diaz-Salmeron’s removal from the United States. Finally, as we noted, two
 sexual misconduct misdemeanors twelve years apart do not make Mr. Diaz-Salmeron a predator,
 and Mr. Diaz-Salmeron has participated in sex-offender counseling from January 29, 2018 to
 April 15, 2018 and from May 14, 2018 to May 25, 2018, while serving his State sentences. It is
 hoped that this counseling has helped him. His failure to register in the context of his status as
 an illegal alien does not demonstrate the disrespect for the laws of the United States that
 Probation suggests.4 When all is said and done, Mr. Diaz-Salmeron should be sentenced for this
 case – illegal re-entry.

          Lastly, Mr. Diaz-Salmeron’s detention at the MDC has not been easy. The Covid-19
 virus has made life at the MDC even more difficult than it usually is. When Mr. Diaz-Salmeron
 felt sick, he asked to be tested for the virus but his request was denied. More recently, the entire
 facility has been on lockdown with no outside visiting by either family or counsel. Recently, in
 connection with a lawsuit brought in this District regarding the conditions at the MDC, Dr.
 Homer Venter did a study of the COVID-19 conditions at the MDC. He found them “alarming”
 and detailed them in a report, a copy of which is annexed hereto as Exhibit “3.” Dr. Venter’s
 report is a painful indictment of the conditions at the MDC. A court may fairly consider
 conditions of confinement as an ameliorating factor when imposing sentence and we ask that
 Your Honor do that here. See United States v. Carty, 264 F.3d 191, 195-196 (2d Cir. 2001);
 United States v. Mateo, 299 F. Supp.2d 201, 211-212 (S.D.N.Y. 2004); United States v. Francis,
 129 F. Supp.2d 612, 616-620 (S.D.N.Y. 2001).


 3
   While Probation’s Sentence Recommendation alludes to “possible” stalking offense arrests in
 2017 and 2018, there were no such arrests.
 4
   In its Sentencing Recommendation, Probation also references the disciplinary action taken
 against Mr. Diaz-Salmeron when alcohol was found in the cell he shared with another inmate at
 the MDC. As we advised Probation, the alcohol belonged to Mr. Diaz-Salmeron’s cell mate
 who was visibly intoxicated at the time.
Case 2:18-cr-00293-DRH-AYS Document 47 Filed 06/04/20 Page 6 of 36 PageID #: 83
 Hon. Denis R. Hurley                             6                                     June 4, 2020


                                            Conclusion

         Mr. Diaz-Salmeron is different now than the person he was prior to his arrest. He is
 older and wiser. He has accepted responsibility for his offenses in this case and in the State
 cases; between the State sentence (16 months) which he served for the State offenses and now
 his time in custody for this case, he has been incarcerated since February 2, 2017, a total of about
 40 months. He has received counseling while in State custody. He left school in the first grade
 to help support his family; he was a victim of gang violence as a teenager in El Salvador; he had
 no paternal influence in his life; and he largely has worked hard in the United States to support
 his wife and children. All of these factors we hope will lead the Court to conclude that while the
 seriousness of the Mr. Diaz-Salmeron’s illegal re-entry offense conduct in this case cannot be
 minimized, a sentence of time served is appropriate in this case. A sentence of time served, we
 think, strikes a fair balance between Mr. Diaz-Salmeron’s illegal re-entry offense in this case and
 the dictates of sentencing fairness. Consideration of all of these sentencing factors and facts
 fully supports a sentence of time served for Mr. Diaz-Salmeron, which, in our respectful view is
 a sentence “sufficient, but not greater than necessary” for the illegal re-entry offense and at this
 time for this defendant. That is particularly so given that Mr. Diaz-Salmeron will be removed
 from the United States upon completion of his sentence.

        Thank you for Your Honor’s consideration of the thoughts expressed in this submission.

                                                              Respectfully submitted,

                                                               /s/ John F. Kaley
                                                              John F. Kaley

 cc:    AUSA Artie McConnell
        USPO Jared Maneggio
        (both via ECF filing and email)
Case 2:18-cr-00293-DRH-AYS Document 47 Filed 06/04/20 Page 7 of 36 PageID #: 84




                                 Exhibit 1
Case 2:18-cr-00293-DRH-AYS Document 47 Filed 06/04/20 Page 8 of 36 PageID #: 85




 From: Brayan Diaz [diaz.brayan056@icloud.com]
 Sent: Monday, June 01, 2020 5:23 PM
 To: John Kaley
 Subject: Re: Enrique Diaz

 Dear judge Hurley

 My name is Josue Salmeron and I am Enrique Diaz Salmeron Cousin In this brief letter I am
 writing to inform you that I have known Enrique ever since I was a little baby. He has always
 been a hard working man and has always been responsible towards his family. For as far as I can
 remember he’s worked very hard to support his kids and wife. He would work long hours and
 made sure that everything was okay at home and never les his children and his wife starved. He
 has always been a responsible man and has show his care ness and love towards his loved ones.
 He is a man of good faith that believes in god and will do anything so that his family gets all
 they need.


                                     Sincerely
                                    Josue Salmero
Case 2:18-cr-00293-DRH-AYS Document 47 Filed 06/04/20 Page 9 of 36 PageID #: 86



 On Jun 1, 2020, at 4:59 PM, Brayan Diaz <diaz.brayan056@icloud.com> wrote:

 Dear judge Hurley

 My name is Santos Salmeron and I am Enrique Diaz Salmeron cousin. I am writing this brief
 letter to inform you that I have known Enrique my hole life. He is has always been a man of
 good and has always been there supporting his family through it all. He has always been
 hardworking and loves and care for his family. He has decided his whole life to make sure that
 nothing happens to his wife and kids and that they always have want they need.



                                       Sincerely
                                   Santos Salmeron
Case 2:18-cr-00293-DRH-AYS Document 47 Filed 06/04/20 Page 10 of 36 PageID #: 87




 On Jun 1, 2020, at 4:42 PM, Brayan Diaz <diaz.brayan056@icloud.com> wrote:


  Dear Judge Hurley

 My name is Juan Salmeron Diaz and I am Enrique Diaz Salmeron uncle. I am writing to inform
 you that I've know Enrique dice he was a little baby. I have always seen him as a hard working
 man and has been very caring for his family. He is a man of good and amazing examples of a
 good father. He does anything possible to makes sure his family has everything they need and to
 make sure that nothing happens to them. He is a loving and caring person and he loves his family
 endlessly

                                    Sincerely
                               Juan Salmeron Díaz
Case 2:18-cr-00293-DRH-AYS Document 47 Filed 06/04/20 Page 11 of 36 PageID #: 88




                               EXHIBIT 2
Case 2:18-cr-00293-DRH-AYS Document 47 Filed 06/04/20 Page 12 of 36 PageID #: 89
Case 2:18-cr-00293-DRH-AYS Document 47 Filed 06/04/20 Page 13 of 36 PageID #: 90
Case 2:18-cr-00293-DRH-AYS Document 47 Filed 06/04/20 Page 14 of 36 PageID #: 91




                               EXHIBIT 3
Case
 Case
 Case1:20-cv-01590-RPK-RLM
       2:18-cr-00293-DRH-AYS
       1:18-cr-00033-NGG Document
                             Document
                              Document
                                  324-3
                                      72-1
                                       47 Filed
                                           Filed
                                            Filed
                                                05/06/20
                                                  06/04/20
                                                  04/30/20Page
                                                           Page
                                                           Page1 15
                                                                 of
                                                                 1 of
                                                                    22
                                                                    of22
                                                                       36
                                                                       PageID
                                                                         PageID
                                                                          PageID
                                                                              #: #:
                                                                                 1300
                                                                                  #:1716
                                                                                     92



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK

    HASSAN CHUNN; NEHEMIAH McBRIDE;
    AYMAN RABADI, by his Next Friend
    MIGDALIZ QUINONES; JUSTIN RODRIGUEZ,
    by his Next Friend JACKLYN ROMANOFF;
    ELODIA LOPEZ; and JAMES HAIR,                              No. 20 Civ. 01590

    individually and on behalf of all others similarly         FACILITY EVALUATION:
    situated,                                                  METROPOLITAN DETENTION
                                                               CENTER COVID-19 RESPONSE
                           Petitioners,

                   -against-

    WARDEN DEREK EDGE,

                           Respondent.


   I.     Executive Summary

          1.      I visited the Metropolitan Detention Center in Brooklyn, New York (the “MDC”)

   on April 23, 2020. I was alarmed by the facility’s failure to implement simple procedures, in-

   line with the Center for Disease Control (the “CDC) guidelines, that could identify patients ill

   with COVID-19, prevent the spread of COVID-19 throughout the facility, and ensure that high-

   risk patients receive adequate care.

          2.      Multiple systemic failures in the COVID-19 response in the MDC impede the

   facility’s ability to know when people become ill with COVID-19. Most people within the MDC

   are not being effectively screened for COVID-19 signs or symptoms. When the MDC staff

   screens people for COVID-19, they rely only on temperature checks, which is a serious deviation

   from accepted standards.

          3.      The MDC’s response to COVID-19 is largely reliant on a broken sick-call system

   that does not function adequately. By that, I mean patients report symptoms of COVID-19, but
Case
 Case
 Case1:20-cv-01590-RPK-RLM
       2:18-cr-00293-DRH-AYS
       1:18-cr-00033-NGG Document
                             Document
                              Document
                                  324-3
                                      72-1
                                       47 Filed
                                           Filed
                                            Filed
                                                05/06/20
                                                  06/04/20
                                                  04/30/20Page
                                                           Page
                                                           Page2 16
                                                                 of
                                                                 2 of
                                                                    22
                                                                    of22
                                                                       36
                                                                       PageID
                                                                         PageID
                                                                          PageID
                                                                              #: #:
                                                                                 1301
                                                                                  #:1717
                                                                                     93



   such reports by patients are not acted on. Patients may repeatedly submit sick call requests with

   COVID-19 concerns, but the facility lacks the clinical response to find and care for those

   individuals. It also lacks the interest in aggregating that information to understand the symptoms

   in terms of the overall outbreak in the facility. MDC is therefore not prepared to effectively

   contain any outbreak of COVID-19—its practices put detainees and staff at grave risk of

   infection, serious illness and even death. On an urgent timeframe, the MDC should implement

   an immediate system to track symptoms of COVID-19.

          4.      Not only is MDC ill-equipped to identify cases of COVID-19 within its

   population, but it has not implemented adequate infection control practices. In fact, it is my

   assessment that several current practices in MDC actually promote a more rapid spread of

   COVID-19 inside the facility and serve to work against some of the infection control measures

   already in place. Detainees do not have access to adequate cleaning solutions or personal

   protective equipment (“PPE”); members of staff were not always wearing gloves or masks; and

   the COVID-19 isolation unit that I observed contained (i) detainees confirmed to have or

   suspected of having the virus and (ii) detainees who did not or were not suspected of having

   COVID-19.

          5.      Finally, current practices in the MDC do not adequately identify and protect

   detainees who are particularly vulnerable to the effects of COVID-19 due to their high-risk

   underlying medical conditions. In fact, the MDC has not implemented any special procedures

   for these high-risk detainees. I am therefore concerned that lasting damage to these detainees’

   health could result if they are infected by COVID-19 even though it could likely be avoided if

   easy to implement screening and isolating practices were implemented by MDC.




                                                    2
Case
 Case
 Case1:20-cv-01590-RPK-RLM
       2:18-cr-00293-DRH-AYS
       1:18-cr-00033-NGG Document
                             Document
                              Document
                                  324-3
                                      72-1
                                       47 Filed
                                           Filed
                                            Filed
                                                05/06/20
                                                  06/04/20
                                                  04/30/20Page
                                                           Page
                                                           Page3 17
                                                                 of
                                                                 3 of
                                                                    22
                                                                    of22
                                                                       36
                                                                       PageID
                                                                         PageID
                                                                          PageID
                                                                              #: #:
                                                                                 1302
                                                                                  #:1718
                                                                                     94



          6.      The net effect of these failings is that individuals within the MDC will be infected

   with COVID-19 and they will be identified at a dangerously late stage of infection. I am

   concerned that there may be a significant number of cases of COVID-19 that are undetected,

   both propelling the pace of the outbreak within the MDC—and because the MDC is not a closed

   system—the larger community. The MDC’s failures, described in detail below, represent gross

   deviations from adherence to correctional standards of care and CDC guidance. All the

   measures that I recommend are critical to finding and caring for individuals who are sick, and

   answering the question of how widespread the virus is in the facility.

   II.    Background

          7.      I am a physician, internist, and epidemiologist with over a decade of experience in

   providing, improving, and leading health services for incarcerated people. My clinical training

   includes residency training in internal medicine at Albert Einstein/Montefiore Medical Center

   (2007) and a fellowship in public health research at the New York University School of

   Medicine (2009). My experience in correctional health includes two years visiting immigration

   detention centers and conducting analyses of physical and mental health policies and procedures

   for persons detained by the U.S. Department of Homeland Security. This work included and

   resulted in collaboration with U.S. Immigration and Customs Enforcement (“ICE”) on numerous

   individual cases of medical release, the formulation of health-related policies, and testimony

   before the U.S. Congress regarding mortality inside ICE detention facilities.

          8.      After my fellowship training, I became the Deputy Medical Director of the

   Correctional Health Services of New York City. This position included both direct care to

   persons held in NYC’s 12 jails, as well as oversight of medical policies for their care. This role

   included oversight of chronic care, sick call, specialty referral and emergency care. I



                                                    3
Case
 Case
 Case1:20-cv-01590-RPK-RLM
       2:18-cr-00293-DRH-AYS
       1:18-cr-00033-NGG Document
                             Document
                              Document
                                  324-3
                                      72-1
                                       47 Filed
                                           Filed
                                            Filed
                                                05/06/20
                                                  06/04/20
                                                  04/30/20Page
                                                           Page
                                                           Page4 18
                                                                 of
                                                                 4 of
                                                                    22
                                                                    of22
                                                                       36
                                                                       PageID
                                                                         PageID
                                                                          PageID
                                                                              #: #:
                                                                                 1303
                                                                                  #:1719
                                                                                     95



   subsequently was promoted to the positions of Medical Director, Assistant Commissioner, and

   Chief Medical Officer. In the latter two roles, I was responsible for all aspects of health services

   including physical and mental health, addiction, quality improvement, re-entry and morbidity

   and mortality reviews as well as all training and oversight of physicians, nursing and pharmacy

   staff. In these roles, I was also responsible for evaluating and making recommendations on the

   health implications of numerous security policies and practices including the use of force and

   restraints.

           9.     During this time, I managed multiple communicable disease outbreaks including

   H1N1 in 2009, which impacted almost 1/3 of housing areas inside the adolescent jail, multiple

   seasonal influenza outbreaks, a recurrent legionella infection and several other smaller outbreaks.

           10.    In March 2017, I left Correctional Health Services of New York City to become

   the Director of Programs for Physicians for Human Rights. In this role, I oversaw all programs of

   Physicians for Human Rights, including training of physicians, judges and law enforcement staff

   on forensic evaluation and documentation, analysis of mass graves and mass atrocities,

   documentation of torture and sexual violence, and analysis of attacks against healthcare workers.

           11.    The following report is submitted as an evaluation of the COVID-19 response

   currently underway in the Metropolitan Detention Center (MDC), administered by the Federal

   Bureau of Prisons in Brooklyn New York (the “BOP”). The purpose if this report is to focus on

   the adequacy of infection control and other public health measures currently being implemented

   to prevent serious illness and death among staff and detained people within this facility, and the

   impact of COVID-19 on surrounding health systems.

           12.    I have conducted this evaluation and review of documents with the following

   questions in mind:



                                                     4
Case
 Case
 Case1:20-cv-01590-RPK-RLM
       2:18-cr-00293-DRH-AYS
       1:18-cr-00033-NGG Document
                             Document
                              Document
                                  324-3
                                      72-1
                                       47 Filed
                                           Filed
                                            Filed
                                                05/06/20
                                                  06/04/20
                                                  04/30/20Page
                                                           Page
                                                           Page5 19
                                                                 of
                                                                 5 of
                                                                    22
                                                                    of22
                                                                       36
                                                                       PageID
                                                                         PageID
                                                                          PageID
                                                                              #: #:
                                                                                 1304
                                                                                  #:1720
                                                                                     96



                   a.      Do current practices in MDC adequately detect the number and severity of

                           COVID-19 cases among staff and detainees and respond in a manner

                           consistent with CDC guidelines and other established clinical standards of

                           care?

                   b.      Do current practices in MDC adequately slow the spread of COVID-19

                           through the facility and between people, both staff and detainees in a

                           manner consistent with CDC guidelines and other clinical standards of

                           care?

                   c.      Do current practices in MDC adequately identify and protect high-risk

                           detainees from serious illness and death from COVID-19?

   III.    Methodology

           13.     In order to prepare this report, I visited MDC on April 23, 2020 and physically

   inspected the facility. I toured and examined the entry and screening area, four housing areas,

   and the health services unit. Housing areas inspected included the special housing unit, unit 82

   (cadre), unit 41, and unit 84 (isolation).

           14.     During this inspection, I was able to speak with 17 detained people. My

   interactions with detained people included asking the following structured questions:

                   a.      Have you been around anyone you thought had COVID-19?

                   b.      What has this facility done to prepare for COVID-19?

                   c.      Have you been asked any questions about COVID-19 by health staff?

                   d.      How have you reported concerns about your health (including COVID-19)

                           in this facility?




                                                     5
Case
 Case
 Case1:20-cv-01590-RPK-RLM
       2:18-cr-00293-DRH-AYS
       1:18-cr-00033-NGG Document
                             Document
                              Document
                                  324-3
                                      72-1
                                       47 Filed
                                           Filed
                                            Filed
                                                05/06/20
                                                  06/04/20
                                                  04/30/20Page
                                                           Page
                                                           Page6 20
                                                                 of
                                                                 6 of
                                                                    22
                                                                    of22
                                                                       36
                                                                       PageID
                                                                         PageID
                                                                          PageID
                                                                              #: #:
                                                                                 1305
                                                                                  #:1721
                                                                                     97



                  e.      Who wears masks and gloves in this facility and how do they get this

                          equipment?

                  f.      Who cleans inside cells in this facility and how and how often do they get

                          cleaning supplies?

                  g.      Who cleans outside cells in this facility and how and how often do they

                          get cleaning supplies?

          15.     In addition to the visit to the facility I was able to review the following records

   and information:

                  a.      Sick-call requests for inmates detained at MDC (electronic and paper);

                  b.      Detainee sick-call data and requests;

                  c.      BOP COVID-19 policies and procedures;

                  d.      Amended Petition dated April 23, 2020;

                  e.      Medical records of Mr.

                  f.      Transcript of deposition of Stacey Vasquez pursuant to Fed. R. Civ. P.

                          30(b)(6) dated April 27, 2020;

                  e.      BOP screening tools; and

                  f.      BOP statistics on COVID-19 at BOP facilities.

          16.     The information I have gathered via the above referenced documents, in

   conjunction with the results of my physical site visit, are sufficient for me to come to the

   conclusions drawn below, with a high degree of confidence.

   IV.    Assessment of the MDC Facility’s COVID-19 Detection Practices

          17.     Current practices in the MDC likely fail to detect all cases of COVID-19 and also

   fail to even track the presence of COVID-19 symptoms throughout the facility. Therefore, the



                                                     6
Case
 Case
 Case1:20-cv-01590-RPK-RLM
       2:18-cr-00293-DRH-AYS
       1:18-cr-00033-NGG Document
                             Document
                              Document
                                  324-3
                                      72-1
                                       47 Filed
                                           Filed
                                            Filed
                                                05/06/20
                                                  06/04/20
                                                  04/30/20Page
                                                           Page
                                                           Page7 21
                                                                 of
                                                                 7 of
                                                                    22
                                                                    of22
                                                                       36
                                                                       PageID
                                                                         PageID
                                                                          PageID
                                                                              #: #:
                                                                                 1306
                                                                                  #:1722
                                                                                     98



   number of infected detained people and staff is likely much larger than currently appreciated.

   There are several reasons for this failure to detect COVID-19 infection. These reasons are set

   out below.

          A.      Most People are Not Screened for COVID-19 Signs and Symptoms

          18.     The CDC recommends that all new admissions to a detention facility be screened

   for both signs and symptoms of COVID-19. This process includes asking about common

   symptoms of COVID-19 such as cough, fever, shortness of breath, and also includes asking

   about contact with people who have had COVID-19 and checking temperature.1 Several people

   I spoke with reported that they had not been screened at all when they arrived in MDC, a clear

   deviation from basic CDC guidelines.2 As a result, it is likely that COVID-19 is easily being

   brought into the MDC from newly arrived detainees.

          19.     Active surveillance was not in place for COVID-19 across multiple housing areas

   within the MDC. While some of the housing areas did report that daily temperature checks had

   started in the past two weeks, I was told that the frequency of these checks had declined from

   once per day to once every two to three days. 3 In addition, no other signs of COVID-19

   appeared to be checked in these housing areas, including heart rate and blood oxygenation

   monitoring.4

          20.     A sign posted on the door into housing area 41 read “Number of people with

   COVID symptoms-0”. However, based on my interviews with people on that unit, no symptom




          1 https://www.cdc.gov/coronavirus/2019-ncov/hcp/dialysis/screening.html
          2                 (84);                            (41)
          3                                (SHU);                                  (SHU);
                     5 (SHU);                               (SHU);                                  (82)
                                    (82);                                    (41).
                                           (82);                                (82);
                (82);                              (41);               (84).

                                                    7
Case
 Case
 Case1:20-cv-01590-RPK-RLM
       2:18-cr-00293-DRH-AYS
       1:18-cr-00033-NGG Document
                             Document
                              Document
                                  324-3
                                      72-1
                                       47 Filed
                                           Filed
                                            Filed
                                                05/06/20
                                                  06/04/20
                                                  04/30/20Page
                                                           Page
                                                           Page8 22
                                                                 of
                                                                 8 of
                                                                    22
                                                                    of22
                                                                       36
                                                                       PageID
                                                                         PageID
                                                                          PageID
                                                                              #: #:
                                                                                 1307
                                                                                  #:1723
                                                                                     99



   screening was occurring at all, and the limited checking of a single sign—temperature—was

   intermittent. This is grossly inadequate because the CDC makes clear that COVID-19 can

   present with many signs or symptoms and that screening and surveillance should be focused on

   asking about symptoms as well as detecting elevated temperature. 5

          21.      Further, none of the people I spoke with reported symptom screening. That is,

   they were never asked whether they had cardinal symptoms of COVID-19 including, for

   example: fatigue, shortness of breath, cough and other symptoms identified by the CDC. 6 It is

   essential that such active screening should be part of any during a viral outbreak. To fail to do so

   can result in catastrophic consequences to populations exposed to a communicable virus, such as

   COVID-19.

          B.       MDC Relies on a Defective System to Detect Cases of COVID-19 Internally

          22.      It is best-practice for correctional facilities to implement an effective “sick-call”

   system to ensure that people who are ill or have medical concerns can receive timely and

   clinically competent assessments and treatment. I observed that MDC’s own sick-call system

   was defective, and is likely to aid the spread of COVID-19 throughout the facility.

                   i.      Sick Calls Were Ignored

          23.      When I asked detainees about how they access health services in MDC, they

   reported that they fill out both electronic and paper sick call requests. Problematically however,

   the detainees indicated that it generally takes several requests and between 3-7 days to be seen by

   medical staff. Other detainees indicated that medical staff never responded at all.




          5   https://www.cdc.gov/coronavirus/2019-ncov/hcp/dialysis/screening.html
          6   https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html

                                                      8
Case
 Case
  Case
     1:20-cv-01590-RPK-RLM
      2:18-cr-00293-DRH-AYS
       1:18-cr-00033-NGG Document
                            Document
                            Document
                                  324-3
                                     72-1
                                      47 Filed
                                          Filed
                                           Filed
                                               05/06/20
                                                06/04/20
                                                 04/30/20Page
                                                          Page
                                                           Page
                                                              923
                                                                of
                                                                9 of
                                                                   2222
                                                                     36
                                                                      PageID
                                                                        PageID
                                                                             #: #:
                                                                                1308
                                                                                   1724
                                                                                   100



           24.      Multiple detainees reported filling out these sick-call forms repeatedly because

   they feared they had COVID-19.7 After multiple requests, the only response was for a health

   staffer to come to their cell and take their temperature. However, no thorough symptoms were

   elicited and no other physical examinations were conducted. According to the detainees, this

   was the case even when they reported having shortness of breath.8

           25.      My review of sick-call forms also indicates major systemic problems with the

   MDC sick-call system. A review of recent electronic sick-call requests made between March 13,

   2020 and April 13, 2020 from the MDC shows that large numbers of detainees have reported

   symptoms consistent with COVID-19 infection.9 A total of 147 sick call requests during this

   time include symptoms that are associated with COVID-19 including trouble breathing, fever,

   cough and weakness. I reviewed each of these sick call requests and among them are 37 people

   who had repeated sick call requests during this timeframe. More of the requests that I reviewed

   may in fact represent repeated complaints for the same or similar concerns, but these 37 only

   reflect the instances in which the person expressly identified their concerns as a repeat. In

   addition, 11 of these sick call requests included detained people reporting symptoms of COVID-

   19 among other detained people.

           26.      Based on my review of BOP statistics amongst detainees and staff at the MDC,

   which as of April 28, 2020 reported “Inmates tested: 13, Inmates positive: 6, Staff Positive: 30,”

   I am concerned that these statistics may reflect the early stages of exponential growth.



            7 People who reported filling out multiple sick call requests with COVID-19 symptoms and without receiving
   a timely response include Mr.                                                                          .
            8                                           (82);                                                (84);
                                  (82).
            9 Petitioners’ attorneys provided access to sick call requests. Criteria utilized for COVID-19 symptoms were
   based on CDC criteria. Petitioners’ attorneys created a spreadsheet that categorized sick call requests by date,
   symptoms and other demographic information. Sick call forms for patients reporting COVID-19 symptoms were
   reviewed by myself.

                                                            9
Case
 Case
 Case1:20-cv-01590-RPK-RLM
       2:18-cr-00293-DRH-AYS
       1:18-cr-00033-NGG Document
                             Document
                              Document
                                  324-3
                                      72-1
                                       47 Filed
                                           Filed
                                            Filed
                                                05/06/20
                                                  06/04/20
                                                  04/30/20Page
                                                           Page
                                                           Page1024
                                                                 10
                                                                  ofof
                                                                    of
                                                                     2236
                                                                       22
                                                                        PageID
                                                                          PageID
                                                                          PageID
                                                                               #:#:
                                                                                 #:
                                                                                  1309
                                                                                    101
                                                                                    1725



            27.        Given the systemic concerns with addressing the sick-call system in MDC, heavy

    consideration should be given to testing all people detained in MDC. Because the facility has not

    taken measures to detect, track and act on the level of symptoms among detainees, and because

    the systems required to implement an adequate response to COVID-19 will take time to

    implement, I believe it is essential to implement a phased testing of detained people, starting

    with high risk patients and those who present with COVID-19 symptoms.

                       ii.     Paper Sick-Calls Were Destroyed and Not Scanned to Patient Medical

                               Records

            28.        I have reviewed, and was alarmed by the transcript of the deposition of Stacey

    Vasquez dated April 27, 2020 (the “Vasquez Deposition”). Ms. Vasquez is the Health Services

    Administrator at MDC. During Ms. Vasquez’s deposition, she indicated that MDC does not

    retain the original sick-call requests and scan them into the electronic medical record of patients

    and that this is a routine practice.10

            29.        This represents a gross deviation from basic health care standards because the

    sick-call requests form part of the patient’s medical record. Without this practice, the health

    service does not know how many requests were made, and how many were responded to. It also

    renders impossible any evaluation of whether the assessment and care provided was appropriate

    to the patient’s original concerns. This is especially problematic in cases of non-English

    speakers such as the two men identified in the case examples described below.

            30.        Ms. Vasquez’s deposition testimony also included a confusing justification

    suggesting that scanning-in these records would represent an infection control concern—as if the

    scanning in of a piece of paper, after it had made its way from the patient, to a sick-call box, to a



            10   Vasquez Deposition, pg. 196:14-18.

                                                       10
Case
 Case
 Case1:20-cv-01590-RPK-RLM
       2:18-cr-00293-DRH-AYS
       1:18-cr-00033-NGG Document
                             Document
                              Document
                                  324-3
                                      72-1
                                       47 Filed
                                           Filed
                                            Filed
                                                05/06/20
                                                  06/04/20
                                                  04/30/20Page
                                                           Page
                                                           Page1125
                                                                 11
                                                                  ofof
                                                                    of
                                                                     2236
                                                                       22
                                                                        PageID
                                                                          PageID
                                                                          PageID
                                                                               #:#:
                                                                                 #:
                                                                                  1310
                                                                                    102
                                                                                    1726



    staff member to pick up, and then to clinic to arrange and deliver care, would pose a threat to

    staff or the machine utilized to scan in the records.

            31.    This practice, described by Ms. Vasquez, appears to be the intentional destruction

    of medical records. Doing so ensures that the facility cannot conduct basic quality assurance,

    including whether sick-call requests are acted on in a timely manner. During a viral pandemic,

    such as the COVID-19 outbreak, this is a very alarming practice.

                   iii.    MDC Response to Urgent Sick-Calls Is Inadequate

            32.    While I was present at the MDC facility, several patients reported that when they

    had an urgent or emergent medical problem, the only response was for staff to come and take

    their temperature, without removing them from their cell for clinical assessment.

            33.    Two detainees with a history of asthma reported having asthma attacks. In both

    cases, a nurse responded and took their temperature, but never listened to their lungs or took their

    peak flow measurement, both of which are requirements for assessment of an asthmatic

    patient11.

            34.    These responses raise the concern that MDC is not only failing to provide

    adequate COVID-19 response, but is failing to provide the most basic assessment of patients in

    other types of medical distress or emergency. Should the COVID-19 outbreak increase within

    the MDC, these failures could compound the problem and lead to worse medical outcomes for

    detainees suffering from COVID-19 or other illnesses.

                   iv.     MDC Nurses Are Not Attending to Sick-Calls or Tracking COVID-19
                           Symptoms

            35.    The Vasquez Deposition also revealed a lack of basic outbreak management in

    MDC regarding sick-call requests.


            11                                 (82);                                    (82)

                                                       11
Case
 Case
 Case1:20-cv-01590-RPK-RLM
       2:18-cr-00293-DRH-AYS
       1:18-cr-00033-NGG Document
                             Document
                              Document
                                  324-3
                                      72-1
                                       47 Filed
                                           Filed
                                            Filed
                                                05/06/20
                                                  06/04/20
                                                  04/30/20Page
                                                           Page
                                                           Page1226
                                                                 12
                                                                  ofof
                                                                    of
                                                                     2236
                                                                       22
                                                                        PageID
                                                                          PageID
                                                                          PageID
                                                                               #:#:
                                                                                 #:
                                                                                  1311
                                                                                    103
                                                                                    1727



           36.     Basic correctional practice during a communicable viral outbreak is to assign a

    nurse to review every sick call request on a same day basis. These reviews are structured, with

    an eye towards the specific symptoms identified by leadership.

           37.     In the outbreaks I have managed, we would create a template for nurses

    conducting an outbreak sick-call review so that they could pull out any requests that included

    rash, spider bites, or fever in the case of MRSA outbreak; or, fever, cough, or sore throat during

    H1N1, for example. This subset of sick-call request is then used for two purposes. First, on the

    clinical side, these patients are seen immediately (same day or next morning) for assessment.

    Second, on the outbreak management side, these symptoms are put into a simple spreadsheet that

    can track the overall incidence of various symptoms by date and location within a certain facility.

           38.      This approach is absolutely essential to tracking the spread of any outbreak and I

    have utilized it in managing outbreaks of H1N1, Legionella, MRSA, Clostridium Difficile

    diarrheal illness, seasonal influenza and numerous other instances. I would have expected to

    have seen such a system implemented at MDC given the severity of the current COVID-19

    outbreak.

           39.     When asked about the tracking of COVID-19 symptoms, Ms. Vasquez, who is the

    lead health administrator for MDC, stated that this was not being done and that it was not

    possible given their data systems. I believe that approach I have outlined above is entirely

    possible at MDC, because, as stated above, I have implemented it in both paper and electronic

    record settings. I view this refusal to track the incidence of COVID-19 symptoms among the

    patients in their charge as especially egregious and intentionally designed to avoid knowing the

    extent of the outbreak and providing the necessary care.

    V.     Assessment of the MDC’s Mitigation Practices to Slow the Spread of COVID-19



                                                    12
Case
 Case
 Case1:20-cv-01590-RPK-RLM
       2:18-cr-00293-DRH-AYS
       1:18-cr-00033-NGG Document
                             Document
                              Document
                                  324-3
                                      72-1
                                       47 Filed
                                           Filed
                                            Filed
                                                05/06/20
                                                  06/04/20
                                                  04/30/20Page
                                                           Page
                                                           Page1327
                                                                 13
                                                                  ofof
                                                                    of
                                                                     2236
                                                                       22
                                                                        PageID
                                                                          PageID
                                                                          PageID
                                                                               #:#:
                                                                                 #:
                                                                                  1312
                                                                                    104
                                                                                    1728



              40.   Based on my physical inspection of the MDC, it is my assessment that several

    current practices in MDC actually promote a more rapid spread of COVID-19 inside the facility

    and serve to work against some of the infection control measures already in place.

              A.    MDC has Not Implemented Adequate Infection Control Practices

              41.   The CDC has identified basic guidelines for infection control and overall COVID-

    19 response in detention settings, many of which the MDC appears to have ignored. For

    example, I would have expected—at minimum—that the MDC had sufficient levels of PPE,

    cleaning solution and equipment, an adequate quantity of tests available and that common, high-

    touch surfaces such as phones and computers would be cleaned between uses, and that no-tough

    waste receptacles would be present in the facility common areas and housing areas.

              42.   Detainees that I spoke with indicated significant gaps in access to cleaning

    solutions, with some reporting that they receive insufficient cleaning solution for their cell area.12

    In addition, several detainees including Mr. Rabadi reported that they have not observed any

    cleaning of the phones, despite being used by one detainee after another.

              43.   While at MDC, I observed several correctional staff not wearing gloves or masks,

    and it was not clear who was mandated to wear masks or gloves. Staff wore loose-fitting

    surgical masks even in the Isolation unit.

              44.   No trash containers were present in any of the hallway areas we toured, or in the

    common spaces outside the elevators. None of the trash containers I observed allowed for hands

    free depositing of gloves or masks or other PPE, except in the treatment room of the medical

    clinic.



              12                                 SHU);                                (SHU); J
                      (SHU).


                                                         13
Case
 Case
 Case1:20-cv-01590-RPK-RLM
       2:18-cr-00293-DRH-AYS
       1:18-cr-00033-NGG Document
                             Document
                              Document
                                  324-3
                                      72-1
                                       47 Filed
                                           Filed
                                            Filed
                                                05/06/20
                                                  06/04/20
                                                  04/30/20Page
                                                           Page
                                                           Page1428
                                                                 14
                                                                  ofof
                                                                    of
                                                                     2236
                                                                       22
                                                                        PageID
                                                                          PageID
                                                                          PageID
                                                                               #:#:
                                                                                 #:
                                                                                  1313
                                                                                    105
                                                                                    1729



           45.     Further, in the isolation unit which I understood was for those detainees who were

    COVID-19 positive or presumed positive, a cart referred to as a “PPE cart” was located in the

    entry area to the unit, but lacked any gowns or masks. When I entered the unit, detainees

    revealed that they had been given loose fitting surgical masks, not N95 masks, and these masks

    were the only face covering they utilized to come out of their cells and shower . Alarmingly

    however, this unit also housed people who did not have COVID-19 and were not suspected of

    having COVID-19, including one detainee who had returned from hospitalization and

    rehabilitation for a non-COVID-19 related problem.

           46.     The trash container next to the PPE cart requires that one touch the container lid

    to open and insert PPE, and I observed every staff member who exited with us touch this lid,

    some with gloves and others with ungloved hands. There is no medical examination space inside

    this unit, which appears to be designed as a solitary confinement unit. Patients must be taken out

    of this unit for access to an examination room. medical examination . If staff are entering the

    cells of patients and attempting to conduct examinations on the bed of the patient or while they

    stand, this would represent a gross departure of basic correctional practice; it would represent

    inadequate examination, and also create increased risks for staff who already appear to lack

    appropriate PPE and who would be entering cells that lack negative pressure ventilation. I am

    gravely concerned that these practices are likely to cause (or have already caused) COVID-19

    infection in the staff and other detained people in this unit. These deficiencies represent gross

    deviations from basic infection control and CDC guidelines and serve to work against any

    measures taken by the MDC to mitigate the spread of COVID-19.

           47.     I spoke with one detainee who is at high-risk of serious illness or death from

    COVID-19 who was transferred into the isolation unit for non-COVID-19 reasons. He also



                                                     14
Case
 Case
 Case1:20-cv-01590-RPK-RLM
       2:18-cr-00293-DRH-AYS
       1:18-cr-00033-NGG Document
                             Document
                              Document
                                  324-3
                                      72-1
                                       47 Filed
                                           Filed
                                            Filed
                                                05/06/20
                                                  06/04/20
                                                  04/30/20Page
                                                           Page
                                                           Page1529
                                                                 15
                                                                  ofof
                                                                    of
                                                                     2236
                                                                       22
                                                                        PageID
                                                                          PageID
                                                                          PageID
                                                                               #:#:
                                                                                 #:
                                                                                  1314
                                                                                    106
                                                                                    1730



    reported that he was never screened in any manner before he came into the facility and into the

    unit. He expressed grave fears that he would contract COVID-19 on this unit and become

    seriously ill or die.13 The lack of COVID-19 screening for people entering a facility, and the lack

    of medical isolation of people with known or suspected COVID-1 from other detained people

    represents gross deviations from CDC guidelines.

            B.       The Physical Environment at MDC is Conducive to the Spread of COVID-19

            48.      During my physical visit to the MDC, I was concerned that the cells were much

    colder than the tier. In fact, as soon as we entered into the unit, detainees began to yell about

    how cold their cells were.

            49.      When I entered into an empty cell, it was significantly colder than outside the tier.

    When I entered the MDC, before the tour of the housing units, a staff member conducting

    temperature checks initially took my temperature, which was below 97’. The staff member then

    asked if I had been outside in the cold and waited two minutes to recheck it once I had been

    standing inside.

            50.      I observed the temperature screening in housing area 82 but saw no such process

    to mitigate the possible impact of environmental temperature on the temperature checks for

    detained people. This concerned me because it indicates a lower standard of care in detecting

    elevated temperature among detainees.

    VI.     Assessment of the MDC’s Efforts to Identify and Protect Detainees Particularly
            Vulnerable to the Effects of COVID-19 Due to High-Risk Factors

            51.      Based on my physical inspection of the MDC, it is my assessment that current

    practices in MDC do not adequately identify and protect detainees who are particularly



            13                  (84) (transferred to the MDC from a nursing home on or about April 21, 2020; recovering
    from severe second and third degree burns).

                                                            15
Case
 Case
 Case1:20-cv-01590-RPK-RLM
       2:18-cr-00293-DRH-AYS
       1:18-cr-00033-NGG Document
                             Document
                              Document
                                  324-3
                                      72-1
                                       47 Filed
                                           Filed
                                            Filed
                                                05/06/20
                                                  06/04/20
                                                  04/30/20Page
                                                           Page
                                                           Page1630
                                                                 16
                                                                  ofof
                                                                    of
                                                                     2236
                                                                       22
                                                                        PageID
                                                                          PageID
                                                                          PageID
                                                                               #:#:
                                                                                 #:
                                                                                  1315
                                                                                    107
                                                                                    1731



    vulnerable to the effects of COVID-19 due to their high-risk underlying medical conditions.

    This is despite the fact that the facility is aware that many such high-risk detainees exist.14

           52.       According to the CDC, people who are “high-risk” include those who are older,

    and people with including: diabetes, asthma, coronary artery disease, hypertension, those who

    are immunocompromised, severely obese (body mass index [“BMI”] of 40 or higher), have

    chronic kidney disease and are smokers.15

           A.        The MDC has Not Implemented Any Special Procedures for High-Risk Patients

           53.       During my visit to the MDC I encountered several patients with risk factors for

    serious illness or death from COVID-19, including Mr.

                  and it was apparent that they had not been identified to receive any additional

    protection or surveillance for COVID-19 symptoms.

           54.       Detainees also confirmed that the institutional toilets cause a spray—or plum—

    when flushed.16 This is a critical concern because of potential fecal-oral transmission of

    COVID-19 between cellmates, and the practice of having high-risk detainees in cells with other

    people. Conditions reported by these patients included poorly controlled asthma and coronary

    artery disease. These patients indicated that the way they would need to report any COVID-19

    symptoms would be to rely on sick-call, which is defective.

           B.        Illustrative Examples

           55.       While the deficiencies listed above represent information provided from patient

    interviews, physical inspection and document review, the case of two patients in the isolation

    unit is particularly illustrative of the systematic failures in MDC’s response to COVID-19.


           14   Vasquez Deposition, pgs. 206-208.
           15         https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-
    risk.html
           16                       (84).

                                                      16
Case
 Case
 Case1:20-cv-01590-RPK-RLM
       2:18-cr-00293-DRH-AYS
       1:18-cr-00033-NGG Document
                             Document
                              Document
                                  324-3
                                      72-1
                                       47 Filed
                                           Filed
                                            Filed
                                                05/06/20
                                                  06/04/20
                                                  04/30/20Page
                                                           Page
                                                           Page1731
                                                                 17
                                                                  ofof
                                                                    of
                                                                     2236
                                                                       22
                                                                        PageID
                                                                          PageID
                                                                          PageID
                                                                               #:#:
                                                                                 #:
                                                                                  1316
                                                                                    108
                                                                                    1732



           56.     I interviewed Mr.                            and Mr.

    separately during my inspection. Both men are in the isolation unit and are the only two men

    being held on the unit because of COVID-19 related reasons.

           57.     The two men were originally cell mates on unit 72 before they were transferred to

    the isolation unit. Both men report that Mr.                    became ill while they were being

    held in unit 72, with shortness of breath, chills, weakness to the extent he could not get out of

    bed, and loss if taste and smell—all of which are signs of COVID-19 infection..

           58.     Multiple requests for medical care were made by both men, including paper and

    electronic sick call requests, attempting to ask orderlies and security staff for medical assistance.

    They reported that after 3 or 4 sick call requests were made, a nurse came, took Mr.

              s temperature and left when the reading was normal, without asking any questions

    about his symptoms. The staff member who came did not ask for either of the men to be

    removed from their cell and did not speak Spanish, which is the language both men speak.

           59.     Several days after the initial sick call request was made, both men came out of

    their cell multiple times to eat, shower and be on the unit. Mr.                    also observed

    his cellmate attempting to get help from correctional staff for being ill, but reports that none of

    the correctional staff spoke Spanish. Several days after his cell mate became sick, Mr.

                 eports that he became ill with similar symptoms.

           60.     On April 15, 2020, after several sick call requests, nurses came to their cell and

    took his temperature, which was elevated, and he was transferred to the isolation unit by staff not

    wearing masks or gloves. Since arriving on this isolation unit, both men report (and I observed)

    being given a surgical mask that hangs loosely on their face. Both men report coming out of his

    cell for showers and other discrete activities. Mr.                   reports not being physically



                                                     17
Case
 Case
 Case1:20-cv-01590-RPK-RLM
       2:18-cr-00293-DRH-AYS
       1:18-cr-00033-NGG Document
                             Document
                              Document
                                  324-3
                                      72-1
                                       47 Filed
                                           Filed
                                            Filed
                                                05/06/20
                                                  06/04/20
                                                  04/30/20Page
                                                           Page
                                                           Page1832
                                                                 18
                                                                  ofof
                                                                    of
                                                                     2236
                                                                       22
                                                                        PageID
                                                                          PageID
                                                                          PageID
                                                                               #:#:
                                                                                 #:
                                                                                  1317
                                                                                    109
                                                                                    1733



    examined or given medical care for many days and nobody has listened to his lungs with a

    stethoscope during this time.

           61.       When I reviewed his medical records, there was no record of the sick call requests

    and the original sick call forms are not present. In addition, there is no record of any care

    provided to him between April 17 – April 27, 2020. Any patient in medical isolation for known

    or presumed COVID-19 case should be evaluated on a daily basis in a clinical setting including

    physical examination of their breathing, heart and lung sounds, vital signs and other basic

    COVID-19 concerns. Each person should also have their signs and symptoms checked twice per

    day. These assessments require a dedicated clinical examination space for the daily out of cell

    encounter and require use of interpreter services for both out of cell and cell side symptom/sign

    checks. Failure to provide this basic level of care, for patients who have already been identified

    as having COVID-19 represents a grave deficiency in care, and risks the rapid deterioration of

    these patients while locked in their cells. COVID-19 often progresses to include life-threatening

    pneumonia in the second week of symptoms. The denial of basic assessment in the very unit

    dedicated to hosing these patients, likely arriving in their second week of symptoms, is likely to

    create dramatically higher rates of serious illness and death due to late appreciation of

    deterioration.

           62.       A dedicated clinical examination space should be located on any unit identified as

    a medical isolation unit, and staff who care for known or suspected COVID-19 cases should

    wear full PPE during these encounters including, N95 masks, face shields and gowns. These

    standards represent CDC guidelines and basic infection control standards. Virtually none of

    these guidelines were followed in these two case examples. It is doubtful that MDC will be able




                                                     18
Case
 Case
 Case1:20-cv-01590-RPK-RLM
       2:18-cr-00293-DRH-AYS
       1:18-cr-00033-NGG Document
                             Document
                              Document
                                  324-3
                                      72-1
                                       47 Filed
                                           Filed
                                            Filed
                                                05/06/20
                                                  06/04/20
                                                  04/30/20Page
                                                           Page
                                                           Page1933
                                                                 19
                                                                  ofof
                                                                    of
                                                                     2236
                                                                       22
                                                                        PageID
                                                                          PageID
                                                                          PageID
                                                                               #:#:
                                                                                 #:
                                                                                  1318
                                                                                    110
                                                                                    1734



    to enact these guidelines if they continue to utilize this shared unit, which lacks a clinical

    examination room, PPE cart and other basic infection control features.

           63.     Staff in the isolation unit identified these two men as the only two people

    currently being housed for suspected or confirmed COVID-19. According to jail staff, these men

    are the only two people in MDC identified as having or suspected of having COVID-19. The

    gross failures in MDC’s response to their repeated attempts for assessment and care indicate

    multiple systemic failures in the overall COVID-19 response. I am therefore concerned that

    people are infected with COVID-19 who are not being detected by the facility, and that as the

    outbreak spreads, some of these people (detainees and staff alike) will become gravely ill when

    early detection of their illness, and slowing of the outbreak spread, could have instead been

    implemented.

    VII.   Minimum Expectations of Correctional Best-Practices

           64.     Given the severity of the COVID-19 outbreak, and the clear guidelines outlined

    by the CDC, I would have expected that MDC implemented the following simple procedures in

    order to slow the spread of COVID-19:

                   a. Screening of all detainees for multiple COVID-19 signs and symptoms, even

                       when individual temperatures are within normal limits;

                   b. Screening for all detainees who arrive at the MDC consistent with CDC

                       guidelines, including for those returning from hospital admissions, and those

                       who are transferred from other correctional settings;

                   c. Adoption of a standardized COVID-19 surveillance tool which includes

                       COVID-19 symptoms and signs, including temperature checks, to be




                                                      19
Case
 Case
 Case1:20-cv-01590-RPK-RLM
       2:18-cr-00293-DRH-AYS
       1:18-cr-00033-NGG Document
                             Document
                              Document
                                  324-3
                                      72-1
                                       47 Filed
                                           Filed
                                            Filed
                                                05/06/20
                                                  06/04/20
                                                  04/30/20Page
                                                           Page
                                                           Page2034
                                                                 20
                                                                  ofof
                                                                    of
                                                                     2236
                                                                       22
                                                                        PageID
                                                                          PageID
                                                                          PageID
                                                                               #:#:
                                                                                 #:
                                                                                  1319
                                                                                    111
                                                                                    1735



                   administrated twice daily by nursing staff to all incarcerated persons who

                   possess high-risk factors, patients in quarantine, and patients in isolation;

                d. All patients who are suspected or confirmed to have COVID-19 should receive

                   a standardized clinical evaluation at least daily by nursing staff in a clinical

                   setting and not cell-side;

                e. Same-day review of every sick-call slip and electronic submission that will (i)

                   trigger immediate (same day or next morning) assessment for COVID-19 and

                   (ii) provide data that creates a facility wide symptom tracking dashboard that

                   health care staff will use;

                f. Identifying, cohorting and testing of all detainees who possess risk factors for

                   serious illness or death from COVID-19;

                g. Quarantine of all high-risk detainees into units with routine checks for COVID-

                   19 signs and symptoms, including temperature;

                h. All quarantine units should follow CDC guidelines for management of COVID-

                   19 including the use of appropriate PPE, cleaning of common surfaces, and

                   exclude individuals not suspected to or confirmed to have COVID-19;

                   including twice daily sign and symptom surveillance including temperature;

                i. Testing of patients who possess more than one sign and/or symptom of COVID-

                   19;

                j. Testing of staff who possess (i) risk factors for serious illness or death from

                   COVID-19; or (ii) more than one sign and/or symptom of COVID-19;




                                                 20
Case
 Case
 Case1:20-cv-01590-RPK-RLM
       2:18-cr-00293-DRH-AYS
       1:18-cr-00033-NGG Document
                             Document
                              Document
                                  324-3
                                      72-1
                                       47 Filed
                                           Filed
                                            Filed
                                                05/06/20
                                                  06/04/20
                                                  04/30/20Page
                                                           Page
                                                           Page2135
                                                                 21
                                                                  ofof
                                                                    of
                                                                     2236
                                                                       22
                                                                        PageID
                                                                          PageID
                                                                          PageID
                                                                               #:#:
                                                                                 #:
                                                                                  1320
                                                                                    112
                                                                                    1736



                k. Require that all staff wear personal protective equipment, including masks,

                   when interacting with any person or when touching surfaces in cells or common

                   areas;

                l. Provide sufficient disinfecting supplies, free of charge, so incarcerated people

                   can clean high-touch areas or items (including, but not limited to, phones and

                   computers) between each use;

                m. Repair emergency call-buttons in cells in which those do not work; in the

                   interim, conduct frequent medical rounds in those units where there are

                   malfunctioning call buttons;

                n. Training for all staff and orderlies on the importance of reporting health-related

                   problems among detainees to medical staff;

                o. Rotation of Spanish-speaking health staff, so that access to medical staff is

                   maximized;

                p. Ensure that each incarcerated person receives, free of charge, adequate personal

                   hygiene supplies for hand washing, disinfectant products effective against the

                   virus that causes COVID-19 for daily cleanings; and access to daily showers

                   and daily access to clean laundry;

                q. Provide adequate spacing of six feet or more between people incarcerated, to

                   the maximum extent possible at the jail’s current population level, so that social

                   distancing can be accomplished;

                r. Appropriate facility staff should orient other staff and detained people on proper

                   use of masks and gloves and other PPE. Detained people to be provided with




                                                  21
Case
 Case
 Case1:20-cv-01590-RPK-RLM
       2:18-cr-00293-DRH-AYS
       1:18-cr-00033-NGG Document
                             Document
                              Document
                                  324-3
                                      72-1
                                       47 Filed
                                           Filed
                                            Filed
                                                05/06/20
                                                  06/04/20
                                                  04/30/20Page
                                                           Page
                                                           Page2236
                                                                 22
                                                                  ofof
                                                                    of
                                                                     2236
                                                                       22
                                                                        PageID
                                                                          PageID
                                                                          PageID
                                                                               #:#:
                                                                                 #:
                                                                                  1321
                                                                                    113
                                                                                    1737



                       adequate access to masks and gloves at no cost to them and the facility is to

                       provide replacements when masks those masks become damaged; and

                   s. Weekly COVID-19 information sessions for detainees and correctional staff by

                       a member of the MDC health team , that cover the status of the outbreak, efforts

                       to mitigate the spread of COVID-19 and should take questions. This may

                       include distributing a written document.

                                   *       *      *        *      *

           65.     I recommend that MDC implements these practices as soon as possible.

           66.     I may develop additional recommendations as I review any supplemental

    materials or testimony in this case.

           67.     Based on the above considerations, it is evident that the MDC has failed to

    implement straight-forward best-practices derived from the CDC guidelines as well as outbreak

    best practices. Such practices would increase the safety of correctional staff, detainees and the

    general population.

           68.     I am therefore concerned about the ongoing health and safety of the population at

    the MDC, and the likelihood of the continued spread of COVID-19 therein.




     Executed on: April 30, 2020                       ____________________________
     Port Washington, New York                         DR. HOMER VENTERS




                                                      22
